NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30118

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00034-BMM-1

 v.

MICHAEL LIRA, AKA Michael Lira                  MEMORANDUM*
Macias,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                     Brian Morris, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Michael Lira appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lira contends that the district court should have granted him compassionate


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release because he suffers from medical conditions that increase his risk of severe

complications from COVID-19, his offense did not involve violence, sex, or

terrorism, and he has remained discipline-free over the past year. We conclude

that the district court did not abuse its discretion in denying Lira’s motion. See

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021). The court

acknowledged Lira’s medical issues, but reasonably concluded that Lira had not

shown extraordinary and compelling reasons for early release in light of the low

incidence of COVID-19 infections at the prison where he is housed and the vaccine

rollout. Moreover, the court reasonably concluded that, notwithstanding Lira’s

mitigating arguments, a reduction to his sentence of almost seven years was not

warranted in light of the 18 U.S.C. § 3553(a) sentencing factors. On this record,

the district court did not abuse its discretion in denying Lira’s motion for

compassionate release. See United States v. Robertson, 895 F.3d 1206, 1213 (9th

Cir. 2018) (district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record).

       AFFIRMED.




                                            2                                         21-30118